Citation Nr: 0212110	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  01-06 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had over ten years of active service, including 
the periods from August 1969 to May 1971; from March 1976 to 
June 1978; from February 1985 to February 1990; and from 
January 1997 to April 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of December 2000 
which denied service connection for a psychiatric disorder, 
and an RO decision of March 2001 which denied service 
connection for Meniere's disease.  An RO hearing was held in 
April 2001 and a Board videoconference hearing was held in 
June 2002.  


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder, last diagnosed 
as depression, began during the veteran's active duty.

2.  Meniere's disease began during the veteran's active duty.


CONCLUSIONS OF LAW

1.  A chronic psychiatric disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).   

2.  Meniere's disease was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had over ten years of active service, including 
the periods from August 1969 to May 1971; from March 1976 to 
June 1978; from February 1985 to February 1990; and from 
January 1997 to April 1998.  

Service medical records pertaining to the veteran's first 
period of service do not include any pertinent complaints or 
abnormal findings, nor does a VA examination report dated in 
November 1971.  

Service medical records for the second period of active duty 
consist of an examination for a Chapter 9 discharge conducted 
in May 1978, which included a medical history completed by 
the veteran, in which he checked boxes indicated he had, or 
had previously had, depression or excessive worry and nervous 
trouble of any sort.  The diagnosis was noted to be 
noncontributory with drug abuse.

Personnel records for that period of service show that 
although the veteran initially performed well, in February 
1978, he was suspected of drug abuse.  In March 1978, he was 
placed in social rehabilitation, where it was felt that he 
wanted to use the program as a way out of the Army.  In April 
he was placed in active drug rehabilitation, where he showed 
no intention of abstaining from drug use as evidenced by 
three positive urinalyses, and, in May 1978, the counselor 
requested that he not return.  He was discharged in June 
1978.

During the period of active duty from February 1985 to 
February 1990, the veteran was treated in February 1988 for 
otitis media.  Otherwise, the service medical records do not 
show any pertinent complaints or abnormal findings, including 
on medical histories provided by the veteran.  

The service medical records pertaining to the veteran's final 
period of active duty do not contain any psychiatric 
complaints or abnormal findings.  An undated record shows 
that sometime after November 1996, he was seen in Italy 
complaining of left ear pain after landing ten days ago, 
without improvement.  He also had vertigo.  The left ear had 
an opaque tympanic membrane with an irregular surface.  The 
assessment was left serous otitis.  The medical history 
obtained in connection with the separation examination 
conducted in November 1997 was negative as to pertinent 
complaints, including dizziness.  An audiology evaluation 
noted complaints of worsening tinnitus.  He did not have 
vertigo.  Diagnostic results suggested cochlear involvement 
of his hearing loss.  An examination for a physical 
evaluation board (PEB) in January 1998 did not contain any 
pertinent abnormal findings or complaints.  

In February 1998, while still on active duty, the veteran 
filed a claim for service connection for various 
disabilities, including depression.  He stated that he was 
currently in the process of service medical board proceedings 
for all of the claimed conditions, and that further evidence 
was shown by his 1978 discharge which he claimed had been for 
depression, alcoholism and drug abuse.  He stated that the 
depression had reemerged.  

Following service medical and physical evaluation board 
proceedings, the veteran was medically discharged from 
service in April 1998 due to various orthopedic problems, 
which have since been service-connected by the VA.  Service 
connection has also since been established for hearing loss 
and tinnitus.

The report of an undated examination conducted in Belgium 
between May 1999 (when requested by VA) and July 1999 (when 
the report was received at VA) noted numerous complaints, 
primarily orthopedic, as well as hearing loss and depression.  
He complained of a mood disorder due to his general medical 
condition or not otherwise specified.  No objective findings 
were noted.  The diagnosis was mood disorder due to general 
medical condition or depressive disorder not otherwise 
specified, with further evaluation by a psychologist 
recommended.  

In September 2000, the veteran was referred by the VA 
vocational rehabilitation department for an appointment with 
the mental health clinic, because he said he suffered from 
depression.  

A VA psychiatric examination was conducted in November 2000.  
The veteran said his depression had begun in the 1970s, when 
he had been sent to Europe.  He said he was currently 
depressed.  Mental status examination included a depressed 
and anxious mood.  The diagnosis was depressive disorder, not 
otherwise specified.  The examiner noted that there was no 
information suggesting his depression was secondary to his 
service-connected disabilities.  

VA medical records show that in November 2000, the veteran 
was evaluated for a history of noise exposure, recurrent 
dizziness with nausea, and tinnitus.  He was to be referred 
for an ENT consult due to complaints of dizziness.  

In November 2000, the veteran claimed service connection for 
Meniere's disease.

In November 2000, a mental health clinic diagnostic 
assessment was conducted.  The veteran reported that he had 
recurrent depression, beginning when he was 27 or 28 years 
old, and that he had had a chronic low-grade depression 
since, with several serious episodes.  His current depression 
had begun in August or September of 2000.  He said that he 
had sought treatment many times in the past, but had never 
been diagnosed or treated for depression.  He also reported 
episodes of hypomania beginning in the mid-1970's.  He also 
complained of panic attacks since 1987 or 1988, which had 
been attributed to his heart.  His symptoms of depression 
with mania since the age of 27 or 28 were felt to be 
consistent with bipolar disorder.  The diagnoses were bipolar 
disorder, currently moderately depressed, alcohol abuse, and 
panic disorder.  Treatment with lithium was initiated.  

An ENT evaluation in March 2001 noted that the veteran 
reported that he had worsening vertigo.  He also had 
intermittent tinnitus and occasional ear fullness.  A Belgian 
doctor had proposed Meniere's disease, and he was here for 
work-up.  On examination, aural fullness, tinnitus, 
fluctuation of hearing loss, and episodic vertigo were noted, 
and the assessment was Meniere's disease.  He was to be seen 
again in six months.  

The veteran testified at an RO hearing in April 2001 and at a 
Board videoconference hearing in June 2002.  He said he had 
been depressed in service, when treated for alcoholism.  He 
said that in 1991 he began having problems again, including 
panic attacks.  He said he had been advised not to put 
depression his miliary forms, due to his career.  He said 
that he had been having problems with vertigo since the 
incident when he had been flying into Italy when he felt like 
it had exploded.  Although that had stopped, he again began 
experiencing balance problems.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statements of the case, and supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims.  He has been 
afforded VA examinations, and identified relevant medical 
records have been obtained.  The Board is satisfied that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection will be rebuttably presumed for certain chronic 
diseases, such as a psychosis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  



A.  Service connection for a psychiatric disorder

The veteran contends that he suffers from an acquired 
psychiatric disorder which began during his active duty.  
Post-service medical records show various diagnoses, such as 
depression, mood disorder, and bipolar disorder, although the 
predominant diagnosis has been depression.  In any event, it 
appears to be the same psychiatric illness regardless of 
different diagnoses by different clinicians.

There are references to some psychiatric symptoms during 
earlier periods of service, but it appears that there was no 
chronic psychiatric disorder before the last period of 
service.  That the veteran's current chronic psychiatric 
disorder may have been present during his last period of 
service is supported by his compensation claim itself, filed 
in February 1998 while still on active duty, asserting that 
he was having problems with depression.  He was released from 
his last period of service in April 1998.  Subsequent to 
service, he underwent an examination sometime between May and 
July of 1999, only slightly more than a year after service, 
which noted a diagnosis of mood disorder.  Later medical 
records dated into 2000 generally show chronic depression.

While there is no clear diagnosis of a chronic acquired 
psychiatric disorder during the veteran's active duty, all 
the evidence, including that pertinent to the time of 
service, permits tracing the current condition to onset 
during service.  38 C.F.R. § 3.303(d).  The Board finds that 
a chronic acquired psychiatric disorder, last diagnosed as 
depression, began during the veteran's active duty.  The 
condition was incurred in service, and service connection is 
warranted.  The benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), has been considered in making this decision.

B.  Service connection for Meniere's disease

The veteran contends that he first began experiencing 
episodes of dizziness in service during an airplane landing 
in Italy, which have progressively gotten worse, and which 
were eventually diagnosed as Meniere's disease.  The evidence 
shows that the veteran complained of vertigo in service, 
after landing in Italy, and ten days later still had symptoms 
of vertigo.  Serous otitis was diagnosed.  While he did not 
have symptoms of vertigo at the time of his discharge from 
service, he has said that his symptoms are intermittent.  

In March 2001, he was diagnosed with Meniere's disease, based 
on symptoms of aural fullness, tinnitus, fluctuation of 
hearing loss, and episodic vertigo.  Tinnitus and hearing 
loss are service-connected, and vertigo was reported on one 
occasion.  In view of the veteran's history, the VA 
examination findings, and the pertinent complaints beginning 
a relatively short period of time after service, the Board 
believes that the evidence is evenly balanced as to whether 
Meniere's disease had its onset in service.  With resolution 
of reasonable doubt in the veteran's favor, service 
connection for Meniere's disease is warranted.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a psychiatric disorder is granted.

Service connection for Meniere's disease is granted.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

